Citation Nr: 0839456	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-14 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for a skin disorder, to 
include rosacea and acne.

2.	Entitlement to service connection for gastrointestinal 
reflux disease (GERD), to include Schatzki's rings.  

3.	Entitlement to service connection for a joint disorder of 
the legs and ankles.

4.	Entitlement to service connection for a sinus disorder.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had active service from August 1974 to February 
1985.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In July 2007, the Board remanded this matter for further 
development.  The appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

Since a March 2008 Supplemental Statement of the Case of 
record, the veteran has submitted additional medical evidence 
pertaining to her claims.  In August 2008, the veteran 
requested that this additional evidence be reviewed by the 
agency of original jurisdiction.  

Accordingly, the case is REMANDED for the following action:

The RO should review the evidence of 
record and then readjudicate the issues 
on appeal.  If a determination remains 
unfavorable to the veteran, the RO should 
issue a Supplemental Statement of the 
Case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and her representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




